DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 4/8/2021 has been entered and made of record.
Acknowledgment 
Claims 1, 3-4 and 12-17, amended on 4/8/2021, are acknowledged by the examiner.  
Claims 20-22, added on 4/8/2021, are acknowledged by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection for claims 12, 14, and 15, the amendment filed on 4/8/2021 addresses the issue.  As a result the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection for claim 13, the amendment filed on 4/8/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 102 and the U.S.C. 103 rejections, the Applicant amended the claims then argued that, “Applicant respectfully submits that Takada, et al.'s Fig. 5C shifting of an exit pupil image lacks any description or suggestion of at least the above-discussed claimed features as recited, inter alia, in Claim 1, which require that the photoelectric conversion portion is shifted relatively to the transfer gate” [Paragraph 5 on page 10 of the Remarks], “Lastly, with respect to Takada, et al. Figs. 4C, 6C, and 8E, Applicant respectfully submits that these figures too are silent at least as regards the above-discussed claimed features as recited, inter alia, in Claim 1, which require that the photoelectric conversion portion is shifted relatively to the transfer gate” [Paragraph 2 on page 11 of the Remarks], “Applicant respectfully notes that Takada, et al. Figs. 4A, 4B, 6A, 6B, and 8A through 8D show, e.g., photoelectric conversion portions having different areas, and thus provide neither a description nor a suggestion of at least the above-discussed claimed features as recited, inter alia,  in Claim 1, which require that the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel.” [Paragraph 6 on page 10 of the Remarks].            Examiner respectfully disagrees with the Applicant’s argument.
Regarding the argument related to “the photoelectric conversion portion is shifted relatively to the transfer gate”, Takada discloses this feature as follow. First Takada teaches the photoelectric conversion portion is shifted with respective to the pixel center line C (i.e. In the pixel 20A of the first pixel group, the photoelectric conversion portions 201a (R1a, G1a, B1a) and 201b (R1b, G1b, B1b) are divided from each other by an isolation portion 202A and aligned in the x-direction (the first direction). The isolation portion 202A comprises first to third isolation sections 202Aa to 202Ac.  The first isolation section 202Aa is shifted by a distance d in the horizontal direction (-x-direction) with respect to the pixel center line C.) [Takada: col 7, line 54-61; Figs, 4A-4C].  Second, Takada discloses that the second isolation section is located on the pixel center line C (i.e. The second isolation section 202Ab is located on the pixel center line C) [Takada: col 7, line 66-67]. Third, Takada further discloses the second isolation section is located near the transfer gate polysilicon (i.e. The second isolation section 202Ab is located closer to transfer gate polysilicon 204a and 204b) [Takada: col 8, line 2-4]. It is clear from these descriptions that since the the photoelectric conversion portion is shifted relatively to the transfer gate”. As a result, the Applicant’s arguments “Takada, et al.'s Fig. 5C shifting of an exit pupil image lacks any description or suggestion of at least the above-discussed claimed features as recited, inter alia, in Claim 1, which require that the photoelectric conversion portion is shifted relatively to the transfer gate” and “Lastly, with respect to Takada, et al. Figs. 4C, 6C, and 8E, Applicant respectfully submits that these figures too are silent at least as regards the above-discussed claimed features as recited, inter alia, in Claim 1, which require that the photoelectric conversion portion is shifted relatively to the transfer gate” are not persuasive.
Regarding the Applicant’s argument, “Applicant respectfully notes that Takada, et al. Figs. 4A, 4B, 6A, 6B, and 8A through 8D show, e.g., photoelectric conversion portions having different areas, and thus provide neither a description nor a suggestion of at least the above-discussed claimed features as recited, inter alia, in Claim 1, which require that the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel.”   Examiner respectfully disagrees with the Applicant’s argument. First, this argument may not be relevant since there is nowhere in the application’s specification supports this feature “the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel.” Second, Takada, on the other hand, discloses that two photoelectric conversion portions can have the same area several times in his specification ((i.e. The first to fourth photoelectric conversion portions 201a to 201d have substantially the same light receiving area) [Takada: col 16, line 14-16], (i.e. The first photoelectric conversion portion 201a and the fourth photoelectric conversion portion 201d have substantially the same light receiving area) [Takada: col 15, line 29-32; Also in col 15, line 48-51], (i.e. Further, the second photoelectric conversion portion 201b and the third photoelectric conversion portion 201c have substantially the same light receiving area.) [Takada: col 14, line 63-65. Also in col. 15, line 67 – col. 16, line 3]).  As a result, Takada discloses “the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel” and the Applicant’s argument is not persuasive.
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended independent claim 1 includes a following claim limitation, “wherein the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel”. There is nowhere in the application’s specification teaches this feature. As a result, the claim limitation “wherein the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel” is a new matter, which is not described in the application as originally filed. Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The new matter is required to be canceled from claim 1 (Please see MPEP 608.04). 
Claim 20-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The claim includes a following claim limitation, “wherein a first distance along the shifting direction from an end of the photoelectric conversion portion to an end of the transfer gate at a pixel”. There is nowhere in the application’s specification teaches this feature. As a result, the claim limitation wherein a first distance along the shifting direction from an end of the photoelectric conversion portion to an end of the transfer gate at a pixel
Claim 21 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The claim includes a following claim limitation, “wherein a distance along the shifting direction from end to end of the photoelectric conversion portion minus (a) the first distance and (b) a width of the transfer gate at the pixel whose photoelectric conversion portion is shifted relatively to the transfer gate is shorter than a distance along the shifting direction from end to end of the photoelectric conversion portion minus (a) the second distance and (b) a width of the transfer gate at the pixel whose photoelectric conversion portion is not shifted relatively to the transfer gate”. There is nowhere in the application’s specification teaches this feature. As a result, the claim limitation “wherein a distance along the shifting direction from end to end of the photoelectric conversion portion minus (a) the first distance and (b) a width of the transfer gate at the pixel whose photoelectric conversion portion is shifted relatively to the transfer gate is shorter than a distance along the shifting direction from end to end of the photoelectric conversion portion minus (a) the second distance and (b) a width of the transfer gate at the pixel whose photoelectric conversion portion is not shifted relatively to the transfer gate” is a new matter, which is not described in the application as originally filed. Therefore, claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The new matter is required to be canceled from the claim (Please see MPEP 608.04). 
Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The claim includes a following claim limitation, “wherein each of the plurality of pixels comprises a photoelectric conversion portion having a same area”. There is nowhere in the application’s specification teaches this feature. As a result, the claim limitation “wherein each of the plurality of pixels comprises a photoelectric conversion portion having a same area” is a new matter, which is not described in the application as originally filed. Therefore, claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The new matter is required to be canceled from the claim (Please see MPEP 608.04). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-6, 12-15, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (US Patent 10,021,328 B2), (“Takada”).

Regarding claim 1, Takada meets the claim limitations, as follows:
A photoelectric conversion device ((i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2]; (i.e. the imaging device 1 is a solid state imaging device such as a CMOS image sensor with a pupil division phase difference scheme) [Takada: col. 4, line 1-5; Fig. 2]) comprising a pixel area (i.e. FIG. 2 is a block diagram of the imaging device 1 of the present embodiment. The imaging device 1 has a pixel unit 2, a vertical scanning circuit (VSR) 3, column amplification circuits 4, an output amplifier 5, and a horizontal scanning circuit (HSR) 6. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 41-47; Fig. 2] including a plurality of pixels arranged in a matrix (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47], 
wherein the plurality of pixels includes a first pixel and a second pixel ((i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47]; (i.e. The pixel unit 2 comprises a first pixel group, a second pixel group, and a third pixel group) [Takada: col. 7, line 23-25]; (i.e. pixel group comprising pixels in each of which) [Takada: col. 16, line 51]), wherein each of the first pixel and the second pixel (i.e. Each pixel of any one of the first to third pixel groups) [Takada: col. 7, line 27-28] comprises (1) a photoelectric conversion portion, (2) a floating diffusion, and (3) a transfer gate (i.e. Each pixel 20 has first and second photoelectric conversion portions 201a and 201b, first and second transfer transistors M1a and M1b, a floating diffusion region 205, a reset transistor M2, an amplification transistor M3, and a selection transistor M4) [Takada: col. 4, line 54-58; Fig. 2], the transfer gate controlling transfer of charges generated in the photoelectric conversion portion to the floating diffusion (i.e. The transfer transistors M1a and M1b are provided associated with the photoelectric conversion portions 201a and 201b and drive pulses PTXA and PTXB are applied to respective gates thereof. In response to the drive pulses PTXA and PTXB being high level, the transfer transistors M1a and M1b are turned on (in a conductive state), and signals of the photoelectric conversion portions 201a and 201b are transferred to the floating diffusion region 205 that is an input node of the amplification transistor M3. Then, in response to the drive pulses PTXA and PTXB being low level, the transfer transistors M1a and M1b are turned off (in a non-conductive state). By turning on or off the transfer transistors M1a and M1b, charges of the photoelectric conversion portions 201a and 201b can be independently transferred to the floating diffusion region 205. The amplification transistor M3 outputs, to a column signal line 41, a signal based on charges transferred to the floating diffusion region 205) [Takada: col. 5, line 4-21; Fig. 2], 
wherein the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel ((i.e. The first to fourth photoelectric conversion portions 201a to 201d have substantially the same light receiving area) [Takada: col 16, line 14-16]; - Note: In his invention, Takada several times discloses that two photoelectric conversion portions can have the same light receiving area ((i.e. The first to fourth photoelectric conversion portions 201a to 201d have substantially the same light receiving area) [Takada: col 16, line 14-16], (i.e. The first photoelectric conversion portion 201a and the fourth photoelectric conversion portion 201d have substantially the same light receiving area) [Takada: col 15, line 29-32; Also in col 15, line 48-51], (i.e. Further, the second photoelectric conversion portion 201b and the third photoelectric conversion portion 201c have substantially the same light receiving area.) [Takada: col 14, line 63-65. Also in col. 15, line 67 – col. 16, line 3]),wherein the photoelectric conversion portion of the first pixel is shifted relatively to the transfer gate (Note: Takada discloses this feature as follow. First, Takada discloses that the photoelectric conversion portion is shifted with respective to the pixel center line C (i.e. In the pixel 20A of the first pixel group, the photoelectric conversion portions 201a (R1a, G1a, B1a) and 201b (R1b, G1b, B1b) are divided from each other by an isolation portion 202A and aligned in the x-direction (the first direction). The isolation portion 202A comprises first to third isolation sections 202Aa to 202Ac.  The first isolation section 202Aa is shifted by a distance d in the horizontal direction (-x-direction) with respect to the pixel center line C.) [Takada: col 7, line 54-61; Figs, 4A-4C].  Second, Takada discloses that the second isolation section is located on the pixel center line C (i.e. The second isolation section 202Ab is located on the pixel center line C) [Takada: col 7, line 66-67]. Third, Takada further discloses that the second isolation section is located near the transfer gate polysilicon (i.e. The second isolation section 202Ab is located closer to transfer gate polysilicon 204a and 204b) [Takada: col 8, line 2-4]. Hence it is clear from these descriptions that since the photoelectric conversion portion is shifted with respective to the pixel center C, which is close to the transfer gate polysilicon, hence the photoelectric conversion portion is also shifted with respective to the transfer gate.) depending on a position thereof in the pixel area ((i.e. wherein: a position of at least a part of the first isolation portion in the first pixel and a position of at least a part of the first isolation portion in the fourth pixel are shifted from each other in the first direction, and a position of at least a part of the second isolation portion in the first pixel and a position of at least a part of the second isolation portion in the fourth pixel are shifted from each other in the second direction) [Takada: col. 18, line 65 - col. 19, line 6]; Note: Please also read Takada: col. 16, line 32 - col. 17, line 2, where Takada discusses several illustrations when the photoelectric conversion portion is shifted from the pixel center line, which is located close to the transfer gate) [Takada: col. 16, line 32 - col. 17, line 2]), and wherein a shifting direction is a direction perpendicular to a charge transfer direction (i.e. each of the pixels having a plurality of photoelectric conversion portions separated from each other by isolation portions in a first direction and a second direction orthogonal to the first direction and a plurality of transfer gates that transfer charges of the plurality of photoelectric conversion portions, wherein
the isolation portions include a first isolation portion that separates the photoelectric conversion portions into multiple parts in the first direction and a second isolation portion that separates the photoelectric conversion portions into multiple parts in the second direction, a position of at least a part of the first isolation portion in the first pixel and a position of at least a part of the first isolation portion in the second pixel are shifted from each other in the first direction, a position of at least a part of the second isolation portion in the first pixel and a position of at least a part of the second isolation portion in the third pixel are shifted from each other in the second direction, and respective widths of portions where the plurality of photoelectric conversion portions overlap with the plurality of transfer gates in a planar view are the same) [Takada: col. 18, line 40-62 – Note: Takada teaches that at least a part of the first isolation portion in the second pixel are shifted from each other in the first direction, and at least a part of the second isolation portion in the third pixel are shifted from each other in the second direction.  Takada also discloses that the first direction and the second direction are orthogonal (i.e. perpendicular).  Hence Takada disclose the limitation]; (i.e. wherein: a position of at least a part of the first isolation portion in the first pixel and a position of at least a part of the first isolation portion in the fourth pixel are shifted from each other in the first direction, and a position of at least a part of the second isolation portion in the first pixel and a position of at least a part of the second isolation portion in the fourth pixel are shifted from each other in the second direction) [Takada: col. 18, line 65 – col. 19, line 6]) from the photoelectric conversion portion to the floating diffusion (i.e. By turning on or off the transfer transistors M1a and M1b, charges of the photoelectric conversion portions 201a and 201b can be independently transferred to the floating diffusion region 205) [Takada: col. 5, line 15-19].  

Regarding claim 2, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein the photoelectric conversion portion (i.e. photoelectric conversion portion) [Takada: col. 2, line 1; Fig. 2] is a second semiconductor area (i.e. P-type semiconductor layer 2012) [Takada: col. 11, line 51; Fig. 11] of a second conductivity type (i.e. P-type) [Takada: col. 11, line 51; Fig. 11] formed in a first semiconductor area (i.e. N-type semiconductor) [Takada: col. 11, line 49-50; Fig. 11] of a first conductivity type (i.e. N-type) [Takada: col. 11, line 49; Fig. 11], the second conductivity type being opposite in polarity to the first conductivity type (i.e. FIG. 11 illustrates an ion implantation process when the photoelectric conversion portions 201a and 201b are formed in FIG. 9C and FIG. 10C, and illustrates a cross section along the line I-I' of FIG. 4A and FIG. 4B. In the well 200a, an accumulation region 2011 of the photoelectric conversion portion 201a and the drain region (the floating diffusion region) 205 of the transfer transistor M1 are formed. The accumulation region 2011 is formed of an N-type semiconductor, and the surface thereof is covered with a dense P-type semiconductor layer 2012) [Takada: col. 11, line 42-51; Figs. 4A-B, 9A-11 – Note: the N-type and P-type semiconductor are opposite in polarity].

Regarding claim 4, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein the photoelectric conversion portion (i.e. photoelectric conversion portion) [Takada: col. 2, line 1; Fig. 2] comprises: 2010185127US01 a second semiconductor area (i.e. P-type semiconductor layer 2012) [Takada: col. 11, line 51; Fig. 11] of a second conductivity type (i.e. P-type) [Takada: col. 11, line 51; Fig. 11] formed in a first semiconductor area (i.e. N-type semiconductor) [Takada: col. 11, line 49-50; Fig. 11] of a first conductivity type (i.e. N-type) [Takada: col. 11, line 49; Fig. 11], the second conductivity type being opposite in polarity to the first conductivity type (i.e. FIG. 11 illustrates an ion implantation process when the photoelectric conversion portions 201a and 201b are formed in FIG. 9C and FIG. 10C, and illustrates a cross section along the line I-I' of FIG. 4A and FIG. 4B. In the well 200a, an accumulation region 2011 of the photoelectric conversion portion 201a and the drain region (the floating diffusion region) 205 of the transfer transistor M1 are formed. The accumulation region 2011 is formed of an N-type semiconductor, and the surface thereof is covered with a dense P-type semiconductor layer 2012) [Takada: col. 11, line 42-51; Figs. 4A-B, 9A-11 – Note: the N-type and P-type semiconductor are opposite in polarity]; and an area defined by an insulating member provided surrounding the second semiconductor area (i.e. Furthermore, as illustrated in FIG. 5A, an insulating
film, a shield film, a wiring layer, vias, micro lenses, a passivation layer, and the like are formed to obtain the pixels 20A to 20C) [Takada: col. 11, line 38-41; Figs. 5A-C].

Regarding claim 5, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a transistor (i.e. The transfer gate polysilicon 204a and 204b function as respective gates of the transfer transistors M1a and M1b. The photoelectric conversion portion 201a and the floating diffusion region 205a share the source/drain regions of the transfer transistor M1a. Applying a voltage to the transfer gate polysilicon 204a causes charges to be transferred from the photoelectric conversion portion 201a to the floating diffusion region 205a) [Takada: col. 8, line 42-49; Fig. 4A-C] is not disposed between photoelectric conversion portions in pixels adjacent in a direction perpendicular to the charge transfer direction (i.e. The transfer gate polysilicon 204a and 204b are arranged with an angle of 45 degrees) [Takada: col. 13, line 15-16; Figs. 6A-C; 8A-E].
Regarding claim 6, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein in a cross-section through a center of the photoelectric conversion portion in a direction perpendicular to the charge transfer direction (i.e. FIG. 4C illustrates a pupil division pattern of the pixel 20C of the third pixel group. The photoelectric conversion portions 201a (R3a, G3a, B3a) and 201b (R3b, G3b, B3b) are divided at the center of the pixel by an isolation portion 202C in the horizontal direction. The isolation portion 202C has a straight shape and is located on the pixel center line C. Also in FIG. 4C, the width W1 of the overlapping portion is equal to the width W2 of the overlapping portion) [Takada: col. 1, line 49; Fig. 4C], the photoelectric conversion portion is uniform in shape among all pixels in the pixel area (i.e. The second isolation section 202Ab is located on the pixel center line C and equally divides the photoelectric conversion portions 201a and 201b. Here, the pixel center line C is a virtual line that equally divides the photoelectric conversion unit 201 in the horizontal direction) [Takada: col. 8, line 5-9; Figs. 3, 4C, 5A-B].  

Regarding claim 12, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein the charge transfer direction is a same direction among all pixels in the pixel area ((i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21]; (i.e.  A part of each of the transfer gate polysilicon 204a and 204b overlaps with each of the photoelectric conversion portions 201a and 201b in a planar view. Respective width directions of the transfer gate polysilicon 204a and 204b are the same. A width W1 of a portion where the first photoelectric conversion portion 201a overlaps with the first transfer gate polysilicon 204a is equal to a width W2 of a portion where the second photoelectric conversion portion 201b overlaps with the second transfer gate polysilicon 204b. This allows for substantially the same charge transfer characteristics between the transfer transistors M1a and M1b.) [Takada: col. 8, line 56-67; Fig. 2]).

Regarding claim 13, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein the charge transfer direction (i.e.  A part of each of the transfer gate polysilicon 204a and 204b overlaps with each of the photoelectric conversion portions 201a and 201b in a planar view. Respective width directions of the transfer gate polysilicon 204a and 204b are the same. A width W1 of a portion where the first photoelectric conversion portion 201a overlaps with the first transfer gate polysilicon 204a is equal to a width W2 of a portion where the second photoelectric conversion portion 201b overlaps with the second transfer gate polysilicon 204b. This allows for substantially the same charge transfer characteristics between the transfer transistors M1a and M1b.) [Takada: col. 8, line 56-67; Fig. 2] is either a first direction or a second direction, the second direction being opposite to the first direction (i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21], and wherein the charge transfer directions (i.e.  A part of each of the transfer gate polysilicon 204a and 204b overlaps with each of the photoelectric conversion portions 201a and 201b in a planar view. Respective width directions of the transfer gate polysilicon 204a and 204b are the same. A width W1 of a portion where the first photoelectric conversion portion 201a overlaps with the first transfer gate polysilicon 204a is equal to a width W2 of a portion where the second photoelectric conversion portion 201b overlaps with the second transfer gate polysilicon 204b. This allows for substantially the same charge transfer characteristics between the transfer transistors M1a and M1b.) [Takada: col. 8, line 56-67; Fig. 2] of pixels adjacent in the first direction (i.e. plurality of pixels each having a first photoelectric conversion portion and a second photoelectric conversion portion separated from each other by an isolation portion and arranged adjacent along a first direction) [Takada: col. 2, line 21-24] are opposite to each other (i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21].  

Regarding claim 14, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein at least some of pixels in the pixel area have a plurality of photoelectric conversion portions (i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21] and the photoelectric conversion portions have a same charge transfer direction ((i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21]; (i.e.  A part of each of the transfer gate polysilicon 204a and 204b overlaps with each of the photoelectric conversion portions 201a and 201b in a planar view. Respective width directions of the transfer gate polysilicon 204a and 204b are the same. A width W1 of a portion where the first photoelectric conversion portion 201a overlaps with the first transfer gate polysilicon 204a is equal to a width W2 of a portion where the second photoelectric conversion portion 201b overlaps with the second transfer gate polysilicon 204b. This allows for substantially the same charge transfer characteristics between the transfer transistors M1a and M1b.) [Takada: col. 8, line 56-67; Fig. 2]).

Regarding claim 15, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a relative positional relationship between the photoelectric conversion portion and the transfer gate (i.e. Each of the pixels 20 has a plurality of photoelectric conversion portions 201a and 201b, which are separated from each other by isolation portions, and a micro lens 207. The photoelectric conversion portion 201a and the photoelectric conversion portion 201b share a single micro lens 207. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 12-21]  in the charge transfer direction is same among all pixels in the pixel area ((i.e. In the present embodiment, the photoelectric conversion portion 201a and the photoelectric conversion portion 201b of each of all the pixels 20 are divided into two in the horizontal direction as a first direction ( +x-direction or -x-direction) and aligned in the horizontal direction) [Takada: col. 7, line 17-21]; (i.e.  A part of each of the transfer gate polysilicon 204a and 204b overlaps with each of the photoelectric conversion portions 201a and 201b in a planar view. Respective width directions of the transfer gate polysilicon 204a and 204b are the same. A width W1 of a portion where the first photoelectric conversion portion 201a overlaps with the first transfer gate polysilicon 204a is equal to a width W2 of a portion where the second photoelectric conversion portion 201b overlaps with the second transfer gate polysilicon 204b. This allows for substantially the same charge transfer characteristics between the transfer transistors M1a and M1b.) [Takada: col. 8, line 56-67; Figs. 2-3]).

Regarding claim 18, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
An imaging system comprising (i.e. an imaging system) [Takada: col. 3, line 13-14; Fig. 1]: the photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2]; and a signal processing portion ((i.e. A digital signal processor) [Takada: col. 4, line 9-10; Fig. 1]; (i.e. The optical low-pass filter) [Takada: col. 3, line 65; Fig. 1]) processing a signal output from the photoelectric conversion device ((i.e. A digital signal processor (DSP) 109 is a signal processor that performs
a correction process, a development process, and the like on image data input from the DFE 108. Further, the DSP 109 performs autofocus (AF) calculation that calculates a focus displacement from image data) [Takada: col. 4, line 9-14; Fig. 1]; (i.e. The optical low-pass filter 105 is an optical element for reducing false color or moire of a captured image. The imaging device 1 photoelectrically converts (captures) an) [Takada: col. 3, line 65 – col. 4, line 2; Fig. 2]).

Regarding claim 19, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
A mobile object (i.e. The imaging system 100 may be any type of apparatus such as a still camera, a video camera, a smartphone, a tablet computer, or the like as long as it has an image capturing function) [Takada: col. 3, line 49-53; Fig. 1] comprising: the photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2]; a moving device (i.e. a diaphragm actuator 117. The focus drive circuit 116 causes the third lens set 104 to move back and forth in the optical axis direction by driving and controlling a focus actuator 118 and thereby performs focus adjustment) [Takada: col. 4, line 30-34; Fig. 2]; a processing unit (i.e. A CPU) [Takada: col. 4, line 22; Fig. 1] that acquires information from a signal output from the photoelectric conversion device (i.e. the CPU 114 controls a focus drive circuit 116 based on an AF calculation result of the DSP 109) [Takada: col. 4, line 24-26; Fig. 1]; and a control unit (i.e. a control unit) [Takada: col. 4, line 22; Fig. 1] that controls the moving device based on the information (i.e. control unit) 114 controls the AFE 107, the DFE 108, the DSP 109, the TG 113, a diaphragm drive circuit 115, and a shutter drive circuit 121) [Takada: col. 4, line 22-24; Fig. 1].

Regarding claim 22, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein each of the plurality of pixels   (i.e. pixel group comprising pixels in each of which) [Takada: col. 16, line 51] comprises a photoelectric conversion portion having a same area (i.e. The first to fourth photoelectric conversion portions 201a to 201d have substantially the same light receiving area) [Takada: col 16, line 14-16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent 10,021,328), (“Takada”), in view of Sato et al. (US Patent 9,881,960 B2), (“Sato”).
Regarding claim 3, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein the photoelectric conversion portion (i.e. photoelectric conversion portion) [Takada: col. 2, line 1; Fig. 2] comprises: a second semiconductor area (i.e. P-type semiconductor layer 2012) [Takada: col. 11, line 51; Fig. 11] of a second conductivity type (i.e. P-type) [Takada: col. 11, line 51; Fig. 11] formed in a first semiconductor area (i.e. N-type semiconductor) [Takada: col. 11, line 49-50; Fig. 11] of a first conductivity type (i.e. N-type) [Takada: col. 11, line 49; Fig. 11], the second conductivity type being opposite in polarity to the first conductivity type (i.e. FIG. 11 illustrates an ion implantation process when the photoelectric conversion portions 201a and 201b are formed in FIG. 9C and FIG. 10C, and illustrates a cross section along the line I-I' of FIG. 4A and FIG. 4B. In the well 200a, an accumulation region 2011 of the photoelectric conversion portion 201a and the drain region (the floating diffusion region) 205 of the transfer transistor M1 are formed. The accumulation region 2011 is formed of an N-type semiconductor, and the surface thereof is covered with a dense P-type semiconductor layer 2012) [Takada: col. 11, line 42-51; Figs. 4A-B, 9A-11 – Note: the N-type and P-type semiconductor are opposite in polarity]; and an area defined by a pixel separation area (i.e. an isolation portion) [Takada: col. 2, line 23-24; Fig. 2] in a boundary portion with an adjacent pixel (i.e. a plurality of pixels each having a first photoelectric conversion portion and a second photoelectric
conversion portion separated from each other by an isolation portion and arranged adjacent along a first direction) [Takada: col. 2, line 21-24; Fig. 2], the pixel separation area (i.e. an isolation portion) [Takada: col. 2, line 23-24; Fig. 2] having a higher first conductivity type impurity concentration than the first semiconductor area.
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 1, wherein the photoelectric conversion portion comprises: a second semiconductor area of a second conductivity type formed in a first semiconductor area of a first conductivity type, the second conductivity type being opposite in polarity to the first conductivity type; and an area defined by a pixel separation area in a boundary portion with an adjacent pixel, the pixel separation area having a higher first conductivity type impurity concentration than the first semiconductor area.  
However, in the same field of endeavor Sato further discloses the deficient claim limitations as follows:
the pixel separation area having a higher first conductivity type impurity concentration than the first semiconductor area (i.e. The first isolation region may have a higher impurity concentration than the semiconductor region. This structure reliably electrically isolates the elements in the upper portion of the semiconductor region from each other. The adjacent unit pixels can be reliably electrically isolated from each other.) [Sato: col. 5, line 23-29].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Sato to create the isolation region that has a higher impurity concentration than the semiconductor region.  
Therefore, the combination of Takada with Sato will create a reliable electrically isolated structure to separate each region from each other [Sato: col. 5, line 23-29]. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent 10,021,328), (“Takada”), in view of Numata (US Patent 9,565,381 B2), (“Numata”).
Regarding claim 7, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 1, wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.  
However, in the same field of endeavor Sato further discloses the deficient claim limitations as follows:
a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area (i.e. As described above, the angle of incidence of a principal ray incident on a pixel is greater in a pixel that is further spaced apart from the center of the solid-state image sensor. Therefore, it is preferable that the shift amount of a microlens relative to the center axis of the ranging pixel be greater in a ranging pixel that is further spaced apart from the center of the solid-state image sensor. In other words, of two ranging pixels, it is preferable that the shift amount of the microlens provided in one of the ranging pixels that is farther from the center of the solid-state image sensor be greater than the shift amount of the microlens provided in the other ranging pixel that is closer to the center of the solid-state image sensor. Such a configuration brings about an effect that a variation in the sensitivity among pixels within the solid-state image sensor is suppressed. It is to be noted that, of the two ranging pixels, the distance between the centroid of the ranging pixel and the center of the solid-state image sensor is greater for the ranging pixel that is located farther from the center of the solid-state image sensor than for the ranging pixel that is located closer to the center of the solid-state image sensor) [Numata: col. 9, line 25-45].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Numata to configure the shift amount of the photoelectric conversion portion is larger when it is far away from the center of the picture area.  
Therefore, the combination of Takada with Numata will suppress the effect of the variation in the sensitivity among pixels within the solid-state image sensor [Numata: col. 5, line 25-45]. 

Regarding claim 8, Takada meets the claim limitations as set forth in claim 5.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 5 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.
explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 5, wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.  
However, in the same field of endeavor Sato further discloses the deficient claim limitations as follows:
a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area (i.e. As described above, the angle of incidence of a principal ray incident on a pixel is greater in a pixel that is further spaced apart from the center of the solid-state image sensor. Therefore, it is preferable that the shift amount of a microlens relative to the center axis of the ranging pixel be greater in a ranging pixel that is further spaced apart from the center of the solid-state image sensor. In other words, of two ranging pixels, it is preferable that the shift amount of the microlens provided in one of the ranging pixels that is farther from the center of the solid-state image sensor be greater than the shift amount of the microlens provided in the other ranging pixel that is closer to the center of the solid-state image sensor. Such a configuration brings about an effect that a variation in the sensitivity among pixels within the solid-state image sensor is suppressed. It is to be noted that, of the two ranging pixels, the distance between the centroid of the ranging pixel and the center of the solid-state image sensor is greater for the ranging pixel that is located farther from the center of the solid-state image sensor than for the ranging pixel that is located closer to the center of the solid-state image sensor) [Numata: col. 9, line 25-45].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Numata to configure the shift 
Therefore, the combination of Takada with Numata will suppress the effect of the variation in the sensitivity among pixels within the solid-state image sensor [Numata: col. 5, line 25-45].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent 10,021,328), (“Takada”), in view of Mase et al. (US Patent 10,436,908 B2), (“Mase”).
Regarding claim 9, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a long side direction ( (i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is a shift direction of the photoelectric conversion portion ((i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) and a short side direction of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is the charge transfer direction (i.e. the transfer gate 204a in the second direction (the -direction)) [Takada: col. 8, line 19-20; Fig. $A-C].  
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 1, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.    
However, in the same field of endeavor Mase further discloses the deficient claim limitations as follows:
a short side direction of the pixel area is the charge transfer direction (i.e. Part of the charge generated in this manner migrates as signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes
TX2, i.e., in the directions parallel to the first and second short sides S1, S2 of the photogate electrode PG in accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2.) [Mase: col. 9, line 49-56].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Mase to control the charge transfer direction in the short sides of the photogate electrode.  
Therefore, the combination of Takada with Mase will allow the signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes TX2 accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2 [Mase: col. 9, line 49-56]. 

Regarding claim 10, Takada meets the claim limitations as set forth in claim 7.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 7 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a long side direction ( (i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is a shift direction of the photoelectric conversion portion ((i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) and a short side direction of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is the charge transfer direction (i.e. the transfer gate 204a in the second direction (the -direction)) [Takada: col. 8, line 19-20; Fig. $A-C].  
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 7, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.    
However, in the same field of endeavor Mase further discloses the deficient claim limitations as follows:
a short side direction of the pixel area is the charge transfer direction (i.e. Part of the charge generated in this manner migrates as signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes
TX2, i.e., in the directions parallel to the first and second short sides S1, S2 of the photogate electrode PG in accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2.) [Mase: col. 9, line 49-56].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Mase to control the charge transfer direction in the short sides of the photogate electrode.  
Therefore, the combination of Takada with Mase will allow the signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes TX2 accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2 [Mase: col. 9, line 49-56]. 

Regarding claim 11, Takada meets the claim limitations as set forth in claim 8.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 8 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a long side direction ( (i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is a shift direction of the photoelectric conversion portion ((i.e. A length L2 in the y-direction of the region 612) [Takada: col. 12, line 11; Fig. 11]; (i.e. That is, it is preferable that the length L1 of each of the second isolation sections 202Ab and 202B b of the isolation portions 202A and 202B be greater than the length L2) [Takada: col. 7, line 37-40; Fig. 3]; (i.e. the photoelectric conversion portion 201b (R1b, G1b, B1b) is shifted in the -x-direction relative to the dividing positions in the pixels 20B and 20C of the second and third pixel groups. Further, in each pixel 20B of the second pixel group, each dividing position between the photoelectric conversion portion 201a (R2a, G2a, B2a) and the photoelectric conversion portion 201b (R2b, G2b, B2b) is shifted in the +x-direction relative to the dividing positions in the first and third pixel groups) [Takada: col. 7, line 37-45; Fig. 3] – Note: Tadaka teaches that the length of L1 in x direction is greater than the length of L2 in y direction.  Tadaka also teaches that the shift direction is in x direction, which is a long side direction) and a short side direction of the pixel area (i.e. The pixel unit 2 has a plurality of pixels aligned in a two-dimensional matrix in a row direction and a column direction) [Takada: col. 4, line 45-47] is the charge transfer direction (i.e. the transfer gate 204a in the second direction (the -direction)) [Takada: col. 8, line 19-20; Fig. $A-C].  
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 8, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.    
However, in the same field of endeavor Mase further discloses the deficient claim limitations as follows:
a short side direction of the pixel area is the charge transfer direction (i.e. Part of the charge generated in this manner migrates as signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes
TX2, i.e., in the directions parallel to the first and second short sides S1, S2 of the photogate electrode PG in accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2.) [Mase: col. 9, line 49-56].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Mase to control the charge transfer direction in the short sides of the photogate electrode.  
Therefore, the combination of Takada with Mase will allow the signal charges in the directions toward the first transfer electrodes TX1 or toward the second transfer electrodes TX2 accordance with potential gradients established by a voltage applied to the photogate electrode PG and the first and second transfer electrodes TX1, TX2 [Mase: col. 9, line 49-56]. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent 10,021,328), (“Takada”), in view of Oikawa (US Patent 8,681,261 B2), (“Oikawa”).
Regarding claim 16, Takada meets the claim limitations as set forth in claim 1.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 1 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a microlens having a 2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel (i.e. Each pixel 20 has first and second photoelectric conversion portions 201a and 201b, first and second transfer transistors M1a and M1b, a floating diffusion region 205, a reset transistor M2, an amplification transistor M3, and a selection transistor M4) [Takada: col. 4, line 54-58; Fig. 2], and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 1, wherein a microlens having a 2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel, and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.
However, in the same field of endeavor Oikawa further discloses the deficient claim limitations as follows:
wherein a microlens having a2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel (i.e. ML indicates an on-chip microlens placed at the forefront of each pixel; CF R' an R (Red) color filter; and CF G, a G (Green) color filter. PD schematically represents the photoelectric conversion unit of each pixel. CL indicates an interconnection layer which forms a signal line to transmit various signals in the CMOS image sensor. TL schematically represents the photographing optical system. 10 distribution in the horizontal direction. The on-chip microlens ML and the photoelectric conversion unit PD for an image-capturing pixel are configured to receive a light flux that has passed through the photographing optical system TL as effectively as possible. In other words, the on-chip microlens ML makes an exit pupil EP of the photographing optical system TL conjugate with the photoelectric conversion unit PD. The effective area of the photoelectric conversion unit PD is designed to be large.) [Oikawa: col. 7, line 6-20; Figs. 5A-B], and wherein the microlens is shifted in a radial direction toward the center of the pixel area (i.e. the position of each opening portion in the interconnection layer CL shifts in one direction with respect to the centerline of the corresponding on-chip microlens ML. That is, the positions of openings of the first AF pixel SHA and second AF pixel SHB, which form a pair of focus detection pixels, shift in directions opposite to each other) [Oikawa: col. 5, line 23-29] depending on a distance from the center of the pixel area (i.e. More specifically, an opening portion OPHA of the focus detection pixel SHA shifts rightward in the horizontal direction and therefore receives a light flux that has passed through an exit pupil EPHA on the left side of the photographing lens TL. Similarly, an opening portion OPHB of the focus detection pixel SHE shifts leftward in the horizontal direction and therefore receives a light flux that has passed through an exit pupil EPHB on the right side of the photographing lens TL.) [Oikawa: col. 7, line 60-67].  

Therefore, the combination of Takada with Oikawa will enable the image sensor to receive a light flux effective to improve a signal-to-noise ratio [Oikawa: col. 7, line 20-25], and also be able to detect defocus amount of a subject having luminance distribution in the horizontal direction [Oikawa: col. 8, line 4-10]. 

Regarding claim 17, Takada meets the claim limitations as set forth in claim 7.
Takada further meets the claim limitations as follow.
The photoelectric conversion device according to claim 7 (i.e. an imaging device) [Takada: col. 1, line 49; Fig. 2], wherein a microlens having a 2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel (i.e. Each pixel 20 has first and second photoelectric conversion portions 201a and 201b, first and second transfer transistors M1a and M1b, a floating diffusion region 205, a reset transistor M2, an amplification transistor M3, and a selection transistor M4) [Takada: col. 4, line 54-58; Fig. 2], and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.
Takada does not explicitly disclose the following claim limitations (Emphasis added).
The photoelectric conversion device according to claim 7, wherein a microlens having a 2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel, and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.

wherein a microlens having a2210185127US01 light collection function is arranged over the photoelectric conversion portion in each pixel (i.e. ML indicates an on-chip microlens placed at the forefront of each pixel; CF R' an R (Red) color filter; and CF G, a G (Green) color filter. PD schematically represents the photoelectric conversion unit of each pixel. CL indicates an interconnection layer which forms a signal line to transmit various signals in the CMOS image sensor. TL schematically represents the photographing optical system. 10 distribution in the horizontal direction. The on-chip microlens ML and the photoelectric conversion unit PD for an image-capturing pixel are configured to receive a light flux that has passed through the photographing optical system TL as effectively as possible. In other words, the on-chip microlens ML makes an exit pupil EP of the photographing optical system TL conjugate with the photoelectric conversion unit PD. The effective area of the photoelectric conversion unit PD is designed to be large.) [Oikawa: col. 7, line 6-20; Figs. 5A-B], and wherein the microlens is shifted in a radial direction toward the center of the pixel area (i.e. the position of each opening portion in the interconnection layer CL shifts in one direction with respect to the centerline of the corresponding on-chip microlens ML. That is, the positions of openings of the first AF pixel SHA and second AF pixel SHB, which form a pair of focus detection pixels, shift in directions opposite to each other) [Oikawa: col. 5, line 23-29] depending on a distance from the center of the pixel area (i.e. More specifically, an opening portion OPHA of the focus detection pixel SHA shifts rightward in the horizontal direction and therefore receives a light flux that has passed through an exit pupil EPHA on the left side of the photographing lens TL. Similarly, an opening portion OPHB of the focus detection pixel SHE shifts leftward in the horizontal direction and therefore receives a light flux that has passed through an exit pupil EPHB on the right side of the photographing lens TL.) [Oikawa: col. 7, line 60-67].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takada with Oikawa to install a microlens on an interconnection layer.  
Therefore, the combination of Takada with Oikawa will enable the image sensor to receive a light flux effective to improve a signal-to-noise ratio [Oikawa: col. 7, line 20-25], and also be able to detect defocus amount of a subject having luminance distribution in the horizontal direction [Oikawa: col. 8, line 4-10]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488